TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                   NO. 03-04-00601-CV



                            Vincent Wrencher, Sr., Appellant

                                             v.

                              Stephanie Wrencher, Appellee




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
        NO. FM306102, HONORABLE PATRICK O. KEEL, JUDGE PRESIDING



                         MEMORANDUM OPINION


              Appellant Vincent Wrencher has filed a motion to dismiss the appeal. We grant

the motion and dismiss the appeal. Tex. R. App. P. 42.1(a).




                                          __________________________________________

                                          David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: March 4, 2005